El Juez Asociado Señor Cóbdova Dávila,
emitió la opinión del tribunal.
En primero de julio de 1930 Bartolomé Fiol y G-omila so-licitó de la Corte de Distrito de San Juan la expedición de nn auto de injunction contra Leandro López de la Rosa y Simón Axtmayer para que por sí y por conducto de sus em-pleados y subalternos se abstuviesen “para siempre de usar para clínica o para otros fines no residenciales las casas se-ñaladas con los Nos. 1 de la Avenida Olimpo y 4 de la calle Palma, las que actualmente ocupa la Clínica Miramar del Sr. Leandro López de la Rosa.”
Se alegó en la demanda que el demandante es dueño del solar y casa No. 2 de la calle Palma, de Miramar, Santurce-; que el demandado Axtmayer es dueño del solar y casa No. 1 de la -calle Olimpo, de Miramar, Santurce, que linda por su fondo con el del demandante, y que el demandado López de la Rosa tiene instalada una clínica u hospital dedicado al negocio lucrativo de atención de enfermos en la casa del de-mandado Axtmayer y en otra casa que se levanta en otro solar contiguo al del demandante, marcado con el No. 4 de la calle Palma, que pertenece a José A. López Antongiorgi. *751Los referidos solares fueron vendidos originalmente por la Asociación Popular Cooperativa de Construcciones, Ahorros y Préstamos, con la siguiente restricción que se hizo constar en el Registro de la Propiedad:
“Estos solares no se destinarán a establecimientos mercantiles o industriales, sino precisamente a construcciones de casas para habi-tación. ’ ’
Se alegó además que a pesar de conocer los demandados la restricción apuntada, el demandado Leandro López de la Rosa, contra la voluntad del demandante, viene usando y usa en la actualidad los reseñados edificios como arrendatario de Simón Axtmayer y de José A. López Antongiorgi, dedicán-dolos a alojar enfermos como hospital, mediante lucro, y para otros fines no residenciales. Se alegó por último que el de-mandante, debido a la instalación de dicha clínica u hospital en el expresado sitio, sufre daños graves e irreparables, por-que no puede arrendar su casa a causa de los ruidos, malos olores y otras inconveniencias inherentes al funcionamiento de un hospital, que constituyen un estorbo y un peligro para el demandante.
En el pleito intervino el dueño del solar y casa No. 4 de la calle Palma, López Antongiorgi, contestando finalmente la demanda los demandados y el interventor, negando ciertos hechos y alegando defensas especiales que pueden resumirse así: que la casa del demandante, siendo suya, fué arrendada a la Sra. Amelia Dávila de Mock, para que dicha señora ins-talara en ella la Clínica Miramar y que continuó instalada en dicha casa por un período mayor de dos años; que el demandado López de la Rosa adquirió dicha clínica del Dr. Biascochea en 1927 por precio de veinte mil dólares, gastando luego crecidas sumas en ella, bajo la creencia de que no exis-tía oposición por parte de persona alguna ni menos del de-mandante, ya que dicha clínica venía funcionando pública-mente desde que fué establecida en 1914 por la Sra. Mock, y estuvo instalada en parte, como se ha dicho, en la propia casa del demandante. Durante la vista de la causa el deman-*752dante con permiso de la corte presentó una demanda enmen-dada para ajustar las alegaciones a la prueba. Se introdu-jeron dos enmiendas: una haciendo constar que el interventor José A. López Antongiorgi es dueño de la casa marcada con el No. 4 de la calle Palma, la que tiene arrendada al deman-dado Leandro López de la Rosa, y la otra eliminando del título la palabra “injunction” y sustituyéndola por las de “cumplimiento de condición restrictiva.” En la súplica se eliminaron también las palabras “auto de injunction.”
La demanda fué declarada sin lugar. Apeló el deman-dante de la sentencia, atribuyendo a la corte inferior varios errores que consideraremos en tanto en cuanto afectan a las cuestiones fundamentales ventiladas en este litigio.
No hay duda alguna acerca de la existencia de la restricción invocada. Tampoco hay duda de que esta restricción debe hacerse cumplir cuando el derecho del demandante surge de las alegaciones y la prueba. Dos casos han sido ya resueltos por esta Corte Suprema en relación con los solares de la misma urbanización donde están enclavados la' clínica y el solar.del demandante, a saber: Glines v. Matta, 19 D.P.R. 409, y Macatee v. Biascochea, 37 D.P.R. 1.
En el primero de dichos casos se decidió que puede aeu-dirse al procedimiento de injunction para impedir la viola-ción de las restricciones impuestas a los dueños de solares procedentes de una finca que ha sido urbanizada y que está sujeta a las referidas restricciones. En el resumen de este caso se dice que:
“Cuando una asociación cooperativa de construcción acuerda cier-tas restricciones con respecto a la construcción de edificios, en una finca que ha de ser dividida en solares y se hace constar dichas restric-ciones en la inscripción de la totalidad de la finca en el registro de la propiedad y se mencionan esas restricciones en las subsiguientes escrituras, todos los que posteriormente compran solares están obli-gados a respetarlas, aun cuando en el traspaso a ellos no contraten es-pecíficamente acerca de dichas restricciones.
“Los dueños de solares procedentes de una finca que ha sido ur-banizada afecta toda ella a ciertas restricciones en la construcción de *753casas que constan en la inscripción de dicha finca en el registro de la propiedad, pueden ejercitar la acción de injunction para impedir que algunos dueños infrinjan dichas restricciones.”
En Macatee v. Biascochea, supra, xesta corte sostuvo que .“la restricción de no levantar edificación alguna que no sea para fines residenciales impuesta sobre determinados terre-nos queda violada al usarse un edificio levantado en dichos terrenos, como hospital.”
Sostiene en su alegato el apelante que la restricción de que se trata constituye una servidumbre negativa tal como se define en el artículo 540 del Código Civil, e invoca lo dicho por esta Corte Suprema en el citado caso de Glines, supra, y en el de Lawton v. Rodríguez, 35 D.P.R. 487. En el primero de dichos casos la corte se expresó así:
“Lo que en realidad alegan los apelantes' es una infracción de sus derechos y la fundan en la posesión que tienen de una parcela de te-rreno. Alegan derechos que si no expresan claramente los de un gravamen o servidumbre, es algo equivalente a esto. Sostienen que-tienen derecho a dejar libre tres metros de espacio de las edificaciones, en la parte de Miramar, donde tienen su residencia. Opinamos que-discuten un derecho real con arreglo a la letra y espíritu del artículo^ 75; y si una de sus principales alegaciones es correcta, el derecho que-alegan tener se refiere a la propiedad más bien que a la persona. Tal fué la cuestión suscitada entre las partes, y los apelados tenían dere-cho a que la misma fuera resuelta en San Juan. ’ ’
En el de Lawton v. Rodríguez esta corte dijo:
“La contención más importante del apelante en contra de la sentencia apelada que declaró con lugar la demanda, es la que sostiene, en resumen, que se trata de una restricción de carácter personal entre vendedor y comprador, que no obliga a futuros compradores para hacerse efectiva por ellos entre sí y que tales restricciones no son las. servidumbres que reconoce el Código Civil para lo cual siempre debe: existir un predio dominante y un predio sirviente.
A nuestro juicio la legislatura al adoptar el Código Civil antiguo en materia de servidumbres, sin introducir ninguna modificación o in-novación en las mismas, no fué porque no se pudiera prever la nueva modalidad que representa las restricciones cuyo carácter se discute y que exigencias de urbanizaciones más modernas parecen imponer *754por razones de orden sanitario y de ornato o embellecimiento, sino porque el concepto de las servidumbres positiv'as y negativas que define el Código es tan amplio que a poco que se analicen tales restric-ciones no parece que sean extrañas por su naturaleza a las negativas de las que el Código en su artículo 540 prescribe como sigue:
“ ‘Art. 540. — Las servidumbres son además positivas o negativas.
“ ‘ Se llama positiva la servidumbre que impone al dueño del predio sirviente la obligación de dejar b'acer alguna cosa o de Laceria por sí mismo, y negativa la que proliibe al dueño del predio sirviente bacer algo que le sería lícito sin la servidumbre.’
“Dentro del tecnicismo legal, si la servidumbre consiste en dejar Racer algo el dueño del predio sirviente (servidumbre positiv'a), o en prohibir a éste hacer algo que le sería lícito sin la servidumbre (ser-vidumbre negativa), parecería lógico afirmar que las restricciones que obligan recíprocamente a cada dueño de solar, por razón de ser propie-tarios, de sólo fabricar una casa en cada solar, participan en su esen-cia por la prohibición de un uso específico de la cosa ajena, de aque-llas servidumbres que consisten en no lovantar más alto un edificio, servitas non alíius iollendi, y que procedentes del derecho romano habían sido harto conocidas hasta ahora.”
Creemos que en verdad se trata de algo parecido a una servidumbre, pero es lo cierto que ese algo, si bien tiene raí-ces muy hondas en el derecho histórico, por vez primera sur-gió en toda su integridad y tal como se presenta en este caso al iniciarse en esta Isla las llamadas urbanizaciones a virtud de las cuales lotes de terreno de mayor o menor extensión se dedican a la construcción de edificios incluyendo calles, ace-ras, alcantarillado, acueducto y alumbrado, total o parcial-mente, según reglas previamente establecidas, debiendo en tal virtud interpretarse esas reglas de acuerdo con los principios de derecho a la luz de los cuales se han venido interpretando en los estados de su origen, siempre desde luego que no estén esos principios en conflicto con las leyes en vigor en Puerto Rico.
En los propios casos que invoca el apelante, la corte en el primero dijo, por voz de su Juez Asociado Sr. Wolf, que se trataba de algo equivalente a un gravamen o servidumbre y en el segundo por voz de su Juez Asociado Sr. Franco de *755algo que participaba en su esencia de la natwralem de deter-minadas servidimbres, pero para la resolución de ambos ca-sos se aplicaron principios de equidad, de acuerdo con la ju-risprudencia establecida por las cortes americanas sobre el particular.
De la Enciclopedia Angloamericana, tomo quinto, páginas 4 y 5, copiamos lo siguiente:
“Los derechos creados por cláusulas y pactos restrictivos son ca-lificados frecuentemente de servidumbres; y si bien la forma de cons-tituir estos derechos y los límites dentro de los cuales las cortes de equidad los hacen cumplir difieren de las servidumbres corrientes, sin embargo el hecho de que las cortes los pongan en vigor en forma ne-gativa, y exijan, a fin de adherirlas al suelo, que ellas sean impuestas en beneficio de otros terrenos vecinos, exigiendo en síntesis un predio sirviente y un predio dominante, les hace tener íntima analogía con las verdaderas servidumbres. Tampoco el hecho de que se creen por pacto equivale a una negación de tal naturaleza, pues una servidum-bre puede ser constituida mediante convenio expreso o por concesión, y no es necesario que los derechos se constituyan en el momento en que se enajena el predio dominante o el predio sirviente. Se ha ne-gado, sin embargo, que estos derechos puedan considerarse satisfac-toriamente como servidumbres y las cortes de equidad por lo general hablan de eRos como servidumbres negativas o de equidad, o simple-mente de equidades o aquiescencias.”
El demandante eliminó la palabra injunction del título y de la súplica de la demanda. A pesar de que un cambio de título no altera la naturaleza de la causa de acción, la ver-dad es que tanto en la demanda original como en la demanda enmendada se solicita el cumplimiento de una condición res-trictiva, y precisamente son estas restricciones las que de acuerdo con la jurisprudencia americana se regulan por los principios de equidad.
La prueba demuestra que la Clínica Miramar desde que fué establecida ha funcionado de una manera pública y no-toria y que el demandado López de la Rosa, después de ins-talada esta clínica y de funcionar sin interrupción por unos diez años, adquirió la misma, invirtiendo una suma conside-*756rabie de dinero. El conocimiento qne tuvo el demandante de la existencia de esta clínica es cosa qne no admite dnda.
Examinemos ahora la prueba aportada en tanto en cnanto se relaciona con la conducta del propio demandante para ver si éste tiene derecho o no a obtener en la actnalidacl el reme-dio que solicita.
Inicia su testimonio el demandante diciendo que en cuanto empezó la obra hace un año y comprendió que no podría fa-bricar allí una casa de cuatro pisos estando la clínica al lado y estando fuera de la ley, se decidió a solicitar un injunction. Con la clínica al lado le sería algo difícil alquilar la casa. Antes, la clínica no le perjudicaba porque era una casa que vivían los “Elks”, pero cuando empezó a construir su edi-ficio notó que era un perjuicio muy grande la clínica. Habla entonces el demandante de los malos olores de las medicinas y las comidas, de los algodones que se arrojan en el patio, de los trajes de los enfermos y de sus quejidos, y de la salida de los cadáveres. Por estas razones la clínica dificultaba el alquiler de la casa.
Así comienza su testimonio el demandante. De sus pala-bras se deduce que a pesar de que la violación de la condi-ción restrictiva databa de muchos años, no había realizado gestión alguna para evitar que continuase violándose, porque hasta la fecha en que comenzó a construir su edificio no le había perjudicado. Conviene hacer constar que la acción ejercitada uo se basa en un estorbo público o privado que el demandante quiere eliminar, sino en una obligación surgida de un contrato que se impuso originalmente al venderse los solares por la Asociación Popular Cooperativa de Construc-ciones, Ahorros y Préstamos. Hacemos esta aclaración úni-camente con el propósito de mantener la pureza del procedi-miento, porque la verdad es que la prueba aportada no de-muestra que el funcionamiento del hospital constituya en la actualidad un estorbo o nuisance.
El testigo declara que en el año 1913 se trasladó a Santo Domingo. Cuando se le pregunta por primera vez cuántas *757veces vino a Puerto Rico desde esa fecha, responde qne vino nna durante siete años qne estuvo allí. Esta manifestación la repite diciendo qne desde el año 1913 en qne se fue, hasta el 1920 ó 1921 que estuvo en Santo Domingo, sólo vino una vez. Afirma el testigo que la primera vez que vino a Puerto Rico le dijo Cipriano Santos, que corría con la casa, que la había alquilado al Dr. López Antongiorgi y más tarde dice que Cipriano no le habló del Dr. López Antongiorgi, que le dijo que había alquilado la casa a un doctor para una clínica y que le hizo saber que no podía alquilarla para clínica, con-testándole Cipriano. “Yo la alquilé.” Esto ocurre, según el propio testigo, en el año 1915 ó 1916, diciendo nuevamente que vino de Santo Domingo una sola vez. Luego declara que Cipriano le dijo que había alquilado la casa a un doctor, sin manifestarle que fuera para clínica, y que él vió la clínica después. Se le recuerda por el demandado lo que había de-clarado hace un momento y entonces dice que Cipriano le dijo que había alquilado la casa para clínica, contestándole que no podía alquilarla para clínica. Estas manifestaciones las hace el demandante en su primer testimonio cuando se prac-ticaba su prueba. Más adelante hablaremos de su declara-ción cuando compareció nuevamente ante la corte para re-batir la prueba del demandado.
La Sra. Amelia Dávila de Mock, que en 1914 estableció Ja Clínica Miramar, tomando en arrendamiento la casa del Sr. Eiol, declara que habló por primera vez de la casa con don Bartolomé y le dijo que la interesaba: que después se entendió con ella un apoderado que tenía que se llamaba don Cipriano, a quien le dijo que necesitaba la casa para poner una clínica. Manifiesta la testigo que únicamente le dijo a Fiol que si le alquilaba la casa, y que para el arrendamiento se entendió con Cipriano Santos; que después de establecida la clínica vió al Sr. Fiol muchas veces y recuerda haber ha-blado con él allí para el arreglo de unos pozos muros que había debajo de la casa y varias veces más; que el Sr. Fiol era casado y vió a su esposa un día que la llevó a la clínica *758para curarse una erupción en la piel; que el Sr. Fiol acom-pañaba a su esposa cuando fué a la clínica; que habló con el Sr. Fiol en el año que le tomó la casa, que fué en 1914, y que cuando habló con él estaba en Puerto Rico; que el Sr. Fiol salía con frecuencia; que muchas veces le preguntaba a don Cipriano y éste le decía que estaba en Santo Domingo; que le pagada las rentas de la casa a don Cipriano.
El Dr. López Antongiorgi declara que la clínica Miramar se instaló en la casa propiedad de los esposos Fiol, allá para el año de 1914; que esta clínica perteneció durante los dos primeros años a la Sra. Mock y después al testigo, que la compró cuando construyó una casa al lado; que la casa del Sr. Fiol y la de él constituían la Clínica Miramar, unidas por un puente arriba y abajo: que cuando la Sra. Mock le en-tregó la clínica habló con el Sr. Fiol y convinieron un precio algo superior al que le pagaba dicha señora para seguir con la casa y que el Sr. Fiol aceptó también que se le pusiera el puente y por dos o tres años tuvo la casa en comunicación con su edificio para la Clínica Miramar; que ese puente es una continuación de la casa del Sr. Fiol hasta el balcón de la casa del testigo para que se comunicaran ambas; y que ambas formaban la Clínica Miramar; que en esas condicio-nes continuó hasta 1916 ó 1917 y que en ese período de tiempo trató con el Sr. Fiol el canon de arrendamiento; que en otra ocasión, cuando se hundieron los pisos de una de las habita-ciones grandes de la casa, siendo el testigo miembro de la Junta Superior de Sanidad, hizo venir un inspector, quien le comunicó que la casa ofrecía peligro y que debía ser repa-rada; que con ese motivo se comunicó con el Sr. Fiol, quien vino la misma mañana a la casa y arregló los pisos.
El testigo Vicente del Valle declara que vió varias veces en la clínica al Sr. Fiol allá por los años 1915 y 1916, que Fiol residía en Santo Domingo y venía a Puerto Rico; que no sabe cuántas veces vino, pero que lo vió varias veces allí.
También declara el Dr. Manuel Díaz García, que recuerda *759haber visto al Sr. Fiol en la Clínica Miramar allá por el año 1916.
La prueba de la parte demandada tiende a demostrar que el Sr. Fiol tenía conocimiento del establecimiento de la clí-nica en su propia casa, la cual fué alquilada por su apode-rado Cipriano Santos. Para rebatir esta prueba declaró de nuevo el demandante.
Declara el testigo que se trasladó a Santo Domingo para establecer una fábrica de mosaicos que funcionó hasta el año 1922, en que regresó a Puerto Rico; que desde Santo Domingo fué directamente a España, donde se enamoró y se casó con la Sra. Corona Cortés; que allí se otorgaron las capitulaciones matrimoniales en 13 de junio de 1914, tres días antes de casarse en Barcelona; que después de casado vivió cuatro meses en España y de allí embarcó para Santo Domingo, donde llegó treinta días después; que el barco tocó en Cádiz, Valencia y Puerto Rico; que en el año 1916 vino a Puerto Rico en una goleta y luego volvió en 1920; que su esposa vivió dos años en España, dos años en Puerto Rico y el resto en Santo Domingo; que el testigo regresó de Santo Domingo en el año 1922, y que su esposa murió aquí en San Juan en el 1923; que antes del 15 de julio de 1914 en que fué arrendada a la Sra. Mock la casa que existía en el solar del demandante, estaba en Santo Domingo; que oyó cuando la Sra. Mock declaró que el testigo había estado presente en cierta reunión que se celebró en dicha casa entonces alqui-lada y que para esa fecha se encontraba en Santo Domingo; que no conoce a la Sra. Mock ni a los Dres. López Anton-giorgi y Díaz G-arcia; que no conoce al Dr. Díaz G-arcia; que no ha tenido negocios con él; que lo conoce actualmente por-que ha comprado mosaicos en su casa. A preguntas del abo-gado del demandado contesta que salió de Santo Domingo para España en el año 1914, como el 25 de febrero; que regresó solo a Santo Domingo y que- su esposa quedó en Es-paña hasta dos años después; que continuó en Santo Domingo hasta el año 1916 en que vino a Puerto Rico en una *760goleta; que estuvo en Puerto Eico antes de que regresara su señora en el mismo año y que no vino a verla cuando regresó; que su esposa se trasladó a Santo Domingo donde permane-ció dos años y luego regresó a San Juan y vivió en una de sus casas en la calle Amérieo Salas; que estuvo cuatro años sin ver a su esposa; que vino a Puerto Eico. en el año 1920 y que permaneció aquí dos días; que desde el año 1922 se ña quedado aquí y no ña ido a España ni a Santo Domingo.
Antes de finalizar el testimonio del testigo la corte se de-claró en receso fiasta el siguiente día. Al reanudar el tribunal sus sesiones, el abogado del demandante manifestó que en vista de la moción de la parte demandada solicitando la comparecencia de un empleado de la oficina de Inmigración con ciertos documentos, el demandante, ñaciendo memoria, ñabía recordado otros viajes y deseaba amplificar su examen directo antes de ser repreguntado en conjunto sobre todo el tiempo que estuvo ausente de Puerto Eico. Se le preguntó al testigo si además de su maje a España cuando se casó hizo algún otro viaje con su esposa y contestó que ayer no se re-cordaba, porque no sabe leer y escribir, que apenas si sabe firmar, que se acordó anoche que salió de San Juan para Es-paña con su esposa y que otorgaron ambos una escritura ante notario en Mañón de Menorca en 22 de febrero de 1916 y que a su regreso embarcaron en Barcelona y desembarcaron en Puerto Eico; que recuerda haber hecho un viaje con su es-posa a Santiago de Cuba, saliendo de Puerto Eico, adonde regresaron con una compañía de zarzuelas que se llamaba Compañía Corona; que su esposa vino de Santo Domingo al Auxilio Mutuo allá por los años 1919 ó 1920; y que vino una vez a verla mientras estaba en el referido asilo; que no lleva nota de sus viajes y que no tiene conocimientos ni instrucción.
A preguntas del abogado de la parte demandada contesta que le parece que hizo un viaje a Puerto Eico en 1914 en el vapor Legazpi; que le parece que desembarcó en Puerto Eico cuando vino de Barcelona a Santo Domingo; que en el año 1916 vino a Puerto Eico; que hizo dos viajes a Puerto Eico *761en el año 1916, uno en el vapor Jacaguas y otro en una go-leta; que vino a Puerto Pico procedente de Barcelona en el año 1916 en el vapor Buenos Aires y que Rizo tres viajes en ese año; que también vino a este país en el año 1919 y en el año 1920.
Es muy difícil seguir al testigo en su testimonio, que, aparte de ser extenso, resulta confuso y redundante, porque se repiten las preguntas y las contestaciones, y el demandante niega lo que antes aceptara o acepta lo que negara, incu-rriendo en frecuentes contradicciones. Bajo la presión del contrainterrogatorio el Sr. Fiol admite que hizo varios viajes a Puerto Rico, aun cuando, al comparecer por primera vez como testigo, afirmó en repetidas ocasiones que desde el año 1913 al 1920 vino una sola vez a este país.
El Sr. A. R. Bennett, Comisionado Auxiliar de Inmigra-ción de Puerto Rico, Race una relación de los viajes de Fiol a Puerto Rico y desde Puerto Rico. Declara este testigo que en juRo 29, 1914, el Sr. Fiol llegó a San Juan en el vapor Legazpi procedente de Barcelona; que en septiembre 19,1915, desembarcó en este puerto en el vapor Cuba, procedente de la Habana; que en 17 de enero de 1916 arribó a San Juan en el vapor Jacaguas procedente de la República Dominicana; que en 29 de abril del mismo año llegó a este puerto en el vapor Buenos Aires procedente de Barcelona, España; que en 29 de enero de 1919 llegó a San Juan procedente ‘de Santo Domingo en el vapor Santo Domingo; que en abril, 1920, arribó a San Juan en el vapor Marina procedente de Santo Domingo; que en 9 de noviembre del mismo año y en el mis-mo vapor, desembarcó también en este puerto procedente de Santo Domingo, y que en 10 de febrero de 1922 llegó a San Juan en el vapor Marina procedente de la misma república.
En 23 de noviembre de 1914 el Sr. Fiol aparece otorgando una escritura en San Juan, ante el notario Francisco Ramí-rez de Arellano, en su representación y como apoderado de su esposa doña Raimunda Andrés Miguel, residente entonces en España. El Sr. Fiol comparece nuevamente y declara que *762vino con esta señora una vez a Puerto Rico y como no podía desembarcar dijo que era su esposa, que no tuvo que prestar juramento alguno ni firmó ningún documento; que manifestó ante el Sr. Monserrat que era su esposa por no hacerle un desprecio a aquella señora después de haber dicho a todo el mundo que era su marido. Según surge de la misma escri-tura, cuando don Bartolomé Piol declaró ante notario que esta señora era su esposa, por no despreciarla, la misma es-taba residiendo en España.
La prueba demuestra que el Sr. Piol salía de Puerto Rico y volvía con bastante frecuencia. Desde 1913 a 1920 el de-mandante estuvo en Puerto Rico siete veces, amén de su úl-timo viajé en 1922 para residir permanentemente en la isla. Bien pudieron verlo en la clínica los testigos que declararon que había estado en distintas ocasiones allí; pero, aún des-cartando el testimonio de estos testigos, se hace duro creer que este señor, que tenía alquilada su casa, no se ocupara de averiguar a quién había sido alquilada y a qué se destinaba. El propio demandante expresa que Cipriano Santos le dijo que había alquilado la casa a un doctor para una clínica cuando vino por primera vez a Puerto Rico, y se ha probado que desde 1914 los viajes de ida y vuelta de dicho demandante se sucedieron con frecuencia. ¿Hizo algo el Sr. Piol para adquirir una información más amplia, asumiendo que fuera necesaria, e impedir que se siguiese utilizando la casa para clínica? No aparece que el demandante practicase ninguna gestión en ese sentido. La casa fué luego arrendada a otras personas. La clínica continuó funcionando, y el Sr. Piol, que tenía conocimiento de su existencia, dejó transcurrir el tiempo pasivamente hasta 1930 en que promovió esta acción, diez y seis años después de instalada la referida clínica.
De acuerdo con los principios de equidad no debe pres-tarse atención a quien pide ser relevado de las consecuencias de su propia negligencia o de la negligencia de su mandata-rio. Miller v. Barto, 247 Ill. 104, 93 N. E. 140; 21 Corpus Juris 251. Es un principio firmemente establecido por los *763tribunales qne cnando nna cnestión de laches está en contro-versia, se impnta al demandante aqnel conocimiento qne baya podido obtener mediante investigación, con tal de qne los he-cbos ya conocidos por él sean de tal naturaleza qne bagan recaer sobre nna persona de inteligencia ordinaria el deber de inquirir. Johnston v. Standard Mining Co., 148 U. S. 370.
La defensa de que la persona acusada de inactividad {laches) carece de conocimiento, es fácil de probar y muy difícil de rebatir, y de allí la tendencia de los tribunales a exigir razonable diligencia para adquirir la debida informa-ción. Foster v. Mansfield etc. Railway, 146 U. S. 88.
Hay que tener en cuenta que el demandante confiesa que desde 1922 ba vivido constantemente entre nosotros. Desde esta fecba basta 1930 han transcurrido ocho años, sin que se baya probado que el Sr. Fiol-haya dado ningún paso ni rea-lizado ninguna gestión, ni llamado la atención a los deman-dados para evitar que se siguiese violando la restricción.
En el caso de Loud v. Pendergast, 92 N. E. 41, se inició una acción para evitar la violación de una condición restric-tiva incluida en un plan general para el beneficio común, re-quiriendo que todos los edificios estarían por lo menos a una distancia de diez pies de la calle. Una pequeña parte de la casa del demandado quedó situada dentro del área sujeta a la restricción. El demandante violó también la restricción, adelantándose algunas pulgadas en el terreno prohibido, con ventanas que se proyectaban sobre el mismo, como a una distancia de tres pies. La Corte Suprema de Massachusetts, al resolver este caso en apelación, se expresó así:
“Se sostiene que la demandante no tiene derecho al remedio soli-citado, toda vez que ella ha incurrido en una falta, ya que ha violado las mismas restricciones en tal forma que no acude a la corte con manos limpias y en vista de que el plan original ha sido violado en tal forma en el Vecindario que hace imposible poner en vigor la restric-ción contra este demandado.
“En casos de esta naturaleza las cortes de equidad conceden re-medio tan sólo cuando éste se solicita con prontitud y cuando en todo momento se ha desplegado activa diligencia en relación con el asunto *764en controversia. La conciencia exige qne uno no permanezca en si-lencio mientras otra persona de buena fe y bajo un supuesto derecho incurre en gastos considerables, para entonces acudir a una corte a hacer cumplir ciertas restricciones con grave perjuicio, y cuando un aviso oportuno u otro proceder adecuado hubiese evitado el daño de que se queja el demandante. Stewart v. Finkelstone, 92 N.E. 37, y casos citados.
"Cuando un demandante ha infringido la misma restricción que trata de hacer cumplir, sustancialmente hasta el mismo límite y en la misma forma general que lo ha hecho la parte demandada, y no existe diferencia material entre una y otra restricción, una corte de equidad ordinariamente no tomará cartas en el asunto. Bacon v. Sandberg, 179 Mass. 396, 60 N.E. 936; Scollard v. Normile, 181 Mass. 412, 63 N.E. 941. Ese demandante no se halla en tal posición que pueda quejarse justificadamente pues no acude a las cortes con manos limpias en relación con el asunto específico en que solicita el remedio, ni ha cumplido con la máxima de que todo aquél que solicita equidad debe haber hecho equidad.”
De la obra “High oil Injunctions”, párrafo 1159, toma-mos lo siguiente:
"Al considerar solicitudes de injunction contra la violación de condiciones restrictivas contenidas en la trasmisión de propiedad in-mueble, las cortes requieren debida diligencia de izarte del deman-dante que solicita el remedio, y pasividad (laches) o aquiescencia de su parte en la violación de la condición restrictiva ordinariamente hará fracasar su petición. Ciertamente, la equidad requiere la mayor diligencia en esta clase de casos de parte de aquél que invoca su ayuda preventiva y un pequeño grado de aquiescencia es suficiente para que no prevalezca la solicitud, puesto que cada acto que el demandante consienta al permitir construcciones en violación de lo convenido equi-vale por tanto a una desautorización de la obligación. Por ende, cuando el demandante deja, por un período de cuatro o cinco meses, que el demandado siga adelante con su edificación en violación de la condición, no podrá obtener remedio mediante injunction.”
Esta corte, en el caso de Macatee v. Biascochea, supra, copia el syllabus del caso de Hartwig v. Grace Hospital, 198 Mich. 725, 165 N.W. 827, que dice así:
"Y a los propietarios en un distrito limitado exclusivamente a re-sidencias, que se cruzan de brazos y permiten que se altere un edificio *765en distintas épocas, se gasten grandes sumas de dinero, se le quite todo el aspecto de una residencia y se use como un hospital, no se les concederá un injunction para impedir su continuación como tal, aunque sí se concederá un injunction para impedir la fabricación de nuevos edificios.”
Con respecto a los “ruidos, malos olores y otros inconve-nientes inherentes al funcionamiento de un hospital, que cons-tituyen un estorbo y un peligro para el demandante”, según alega en su demanda, declararon el propio demandante soste-niendo sus alegaciones, y el Dr. López de la Rosa negán-dolas, y el Sr. A. Gf. Bishop, secretario tesorero del “Union Club ’ ’, quien vivía al lado de la Clínica Miramar, desde hacía un año en el momento en que produjo su testimonio. Declara este testigo que mientras ha estado en su hogar no ha sido perturbado en su tranquilidad durante la noche o el día por la Clínica Miramar, que no ha sido molestado por olores, que permanece en el club seis, ocho o diez horas durante el día y que durante los doce años que ha estado allí no ha sido molestado por dicha clínica; que entre el “Union Club” y la Clínica Miramar hay un terreno triangular, que la parte de-lantera está como entre tres o cuatro metros de distancia, y la parte de atrás va de mayor a menor; que en el sitio de mayor extensión la clínica y el club están separados por el ancho de un solar ocupado actualmente por una casa que el Sr. Fiol está edificando.
Aún cuando la acción que se ejercita persigue el cumpli-miento de una condición restrictiva, la verdad es que no ha quedado probado el estorbo alegado por el demandante, a menos que llegaráramos a la conclusión de que un hospital es un estorbo per se.
En cuanto a la imposición de costas, entendemos que dada la prueba practicada y la conducta observada por el demandante, la discreción judicial de la corte inferior ha sido bien ejercitada y que debe confirmarse en su totalidad la sentencia apelada.
El Juez Presidente Señor Del Toro no intervino en la decisión de este caso.